Case 19-80064-TLS           Doc 149       Filed 01/24/19 Entered 01/24/19 21:51:03                       Desc Main
                                         Document     Page 1 of 26


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19-80064 (TLS)
al., 1
                                         )
               Debtors.                  ) (Jointly Administered)
                                         )

      DECLARATION OF SARAH K. BAKER IN SUPPORT OF THE DEBTORS’
        APPLICATION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
       EMPLOYMENT AND RETENTION OF HILCO REAL ESTATE, LLC AS
     REAL ESTATE ADVISOR EFFECTIVE NUNC PRO TUNC TO THE PETITION
    DATE, (B) WAIVING CERTAIN TIMEKEEPING REQUIREMENTS PURSUANT
         TO LOCAL RULE 2016-1, AND (C) GRANTING RELATED RELIEF

         I, Sarah K. Baker, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

to the best of my knowledge, information and belief:

         1.      I am a Vice President and Assistant General Counsel at Hilco Trading, LLC (“Hilco

Trading”), the managing member of Hilco Real Estate, LLC (“Hilco Real Estate”), which

maintains an office at 5 Revere Drive, Suite 206, Northbrook, Illinois 60062. I am duly authorized

to make and submit this declaration (this “Declaration”) on behalf of Hilco Real Estate in support

of the Debtors’ Application for Entry of an Order (A) Authorizing the Employment and Retention

of Hilco Real Estate as Real Estate Advisors Effective Nunc Pro Tunc to the Petition Date,

(B) Waiving Certain Timekeeping Requirements Pursuant to Local Rule 2016-2(h), and




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157);
    Pamida Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526);
    Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo
    Holding Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical
    Manufacturing, LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS
    Trucking, LLC (0592);. The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin,
    54304.
Case 19-80064-TLS        Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03                Desc Main
                                    Document     Page 2 of 26


(C) Granting Related Relief (the “Application”) of the above captioned debtors and debtors in

possession (the “Debtors”). Except as otherwise noted, I have personal knowledge of the matters

set forth herein.

                                 Hilco Real Estate’s Qualifications

        2.      I believe that Hilco Real Estate and the professionals it employs are well qualified

to advise the Debtors on the matters which for Hilco Real Estate is proposed to be employed in a

cost effective, efficient, and timely manner.

        3.      Hilco Real Estate is a diversified real estate consulting and advisory firm that

evaluates, restructures, facilitates the acquisition of, and disposes of all types of real estate located

both nationally and internationally. Hilco Real Estate and/or certain of its professionals have

provided real estate advisory services to debtors in many cases, including, among others: In re

Bertucci’s Holdings, Inc., Case No. 18-10894 (Bankr. D. Del. May 3, 2018); In re hhgregg, Inc.,

Case No. 17-01302 (Bankr S.D. Ind. April 6, 2017); In re City Sports, Inc., Case No. 15-12054

(KG) (Bankr D. Del. Nov. 23, 2015); In re Cengage Learning, Inc., No. 13-44106 (ESS) (Bankr.

E.D.N.Y. Nov. 6, 2013); In re AMF Bowling Worldwide, Inc., No. 12-36495 (KRH) (Bankr. E.D.

Va. February 25, 2013); and In re Great Atlantic and Pacific Tea Company, Inc., No. 10-24549

(RDD) (Bankr. S.D.N.Y. Mar. 15, 2011).

        4.      I believe the Debtors have selected Hilco Real Estate as their real estate advisors

based upon, among other things: (a) the Debtors’ need to retain a skilled real estate advisory firm

to provide advice with respect to the Debtors’ numerous real property leaseholds and ownership

interests; and (b) Hilco Real Estate’s extensive experience and expertise in providing consulting

and advisory services in connection with the restructuring of leases and the sale of real property

in chapter 11 cases such as these. In light of the size of these chapter 11 cases, Hilco Real Estate’s

resources, capabilities, and experience are important to the Debtors’ successful restructuring. An

                                                   4
Case 19-80064-TLS           Doc 149      Filed 01/24/19 Entered 01/24/19 21:51:03                      Desc Main
                                        Document     Page 3 of 26


experienced real estate consultant such as Hilco Real Estate fulfills a critical service and

complements the services offered by the Debtors’ other professionals. For these reasons, I

understand that the Debtors believe Hilco Real Estate is both well-qualified and uniquely able to

perform the services for which it is being sought to be retained in these chapter 11 cases in an

efficient and timely manner, as well as that the retention and employment of Hilco Real Estate is

in the best interests of the Debtors, their estates, and other parties-in-interest.

        5.       Hilco Real Estate commenced its engagement with the Debtors to provide real

estate advisory services in connection with the Debtors’ chapter 11 cases pursuant to a real estate

consulting and advisory services agreement, dated as of December 6, 2018 (the “Services

Agreement”), a copy of which is attached hereto as Exhibit A to the Application.

                                          Services To Be Provided

        6.       As further set forth in the Services Agreement, the Debtors have requested that

Hilco Real Estate serve as real estate advisor during the chapter 11 cases to perform a broad range

of services (the “Services”) on behalf of the Debtors in connection with the Debtors’ real property

holdings. Among other things, the Services include: 2

                 a.       meeting with the Debtors to ascertain the Debtors’ goals, objectives and
                          financial parameters and working with the Debtors’ management on an
                          ongoing basis to review the Debtors’ real estate portfolio, or portions
                          thereof, in order to develop an appropriate series of cost savings and value
                          strategies on both a portfolio-wide and property-by-property basis;

                 b.       mutually agreeing with the Debtors with respect to a strategic plan for
                          restructuring the Debtors’ Leases and selling the Debtors’ Properties
                          (the “Strategic Plan”);

                 c.       at the Debtors’ direction and on the Debtors’ behalf, engaging with the
                          landlord for a particular real property Lease to negotiate the terms of a

2
    The summary provided herein is otherwise for illustrative purposes only. In the event of any inconsistency
    between the Services as set forth herein and the Services Agreement the Services Agreement will control.
    Capitalized terms used but not otherwise defined in this summary shall have the meanings ascribed to them in the
    Services Agreement.


                                                         5
Case 19-80064-TLS           Doc 149      Filed 01/24/19 Entered 01/24/19 21:51:03                      Desc Main
                                        Document     Page 4 of 26


                          restructuring agreement for such Lease in accordance with the Strategic
                          Plan, and engaging with potential purchasers to negotiate the terms of
                          purchase and sale agreements of the Debtors’ Properties;

                 d.       providing periodic written reports to the Debtors regarding the status of the
                          negotiations in subsection (c); and

                 e.       assisting the Debtors in closing the pertinent lease restructuring agreements
                          and real property purchase and sale agreements.

        7.       Hilco Real Estate is both well-qualified and uniquely able to perform these services

and assist the Debtors in these chapter 11 cases. Accordingly, I believe the Services are necessary

to enable the Debtors to maximize the value of their estates. Additionally, all of the Services will

be undertaken at the request of the Debtors.

                                        Professional Compensation

        8.       Real estate advisors such as Hilco Real Estate do not typically charge for their

services on an hourly basis. Instead, compensation arrangements such as those contemplated by

the Services Agreement are customary. Further, such compensation arrangements are consistent

with and typical of compensation arrangements entered into by Hilco Real Estate and other

comparable firms in connection with the rendering of similar services under similar circumstances.

        9.       Subject to the Court’s authorization, the Debtors will compensate Hilco Real Estate

in accordance with the terms and conditions and at the times set forth in the Services Agreement,

which provides in relevant part for the following compensation structure (the “Fee Structure”): 3

                 a.       for each Lease that becomes a Restructured Lease, Hilco Real Estate shall
                          earn a fee equal to the sum of (i) $1,000 and (ii) the aggregate Restructured
                          Lease Savings multiplied by three percent (inclusive of term shortening,
                          although the fee percentage on Restructured Lease Savings attributable to
                          term shortening shall be calculated at two and three quarters percent and
                          shall be capped at $15,000 per Lease);


3
    The summary provided herein is otherwise for illustrative purposes only and is subject to the Services Agreement
    in all respects except for the Waived Terms. In the event of any inconsistency between the Fee Structure as set
    forth herein and the Services Agreement the Services Agreement will control.


                                                         6
Case 19-80064-TLS       Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03               Desc Main
                                   Document     Page 5 of 26


               b.      for each Lease that becomes a Restructured Lease, Hilco Real Estate shall
                       earn a fee equal to the Restructured Lease Savings Fee. The amounts
                       payable on account of a Restructured Lease shall be paid in a lump sum
                       upon closing of the transaction having the effect of restructuring the Lease,
                       subject to any applicable orders of the Court and other applicable United
                       States Trustee guidelines and laws;

               c.      for each Property that is sold, Hilco Real Estate shall earn a fee equal to four
                       percent of the Gross Sale Proceeds. The fee shall be payable at the time of
                       closing on a sale of a Property, subject to any applicable orders of the Court
                       and other applicable United States Trustee guidelines and laws; and

               d.      all fees payable to Hilco Real Estate under the Services Agreement shall be
                       free and clear of any liens, claims, and encumbrances, including the liens of
                       any secured parties, subject to any applicable orders of the Court and other
                       applicable United States Trustee guidelines and laws.

       10.     In addition to any fees payable to Hilco Real Estate, the Debtors will reimburse

Hilco Real Estate for its reasonable, documented (through receipts or invoices) out-of-pocket

expenses incurred in performing the Services, including, without limitation, reasonable expenses

of postage, overnight express courier fees and other mutually agreed-upon expenses incurred in

connection with performing the Services.

       11.     I believe that the Fee Structure is comparable to compensation generally charged

by real estate advisory firms of similar stature to Hilco Real Estate for comparable engagements,

both in and out of bankruptcy. Furthermore, I believe that the Fee Structure is consistent with

Hilco Real Estate’s normal and customary billing practices for cases of comparable size that

require the level and scope of the Services to be provided in these chapter 11 cases. Moreover, the

Fee Structure has been agreed upon by the parties in anticipation that a substantial commitment of

professional time and effort will be required of Hilco Real Estate and its professionals, and in the

light of the fact that such commitment may foreclose other opportunities for Hilco Real Estate and

that the actual time and commitment required of Hilco Real Estate and its professionals to perform




                                                  7
Case 19-80064-TLS       Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03              Desc Main
                                   Document     Page 6 of 26


the Services may vary substantially from week to week or month to month, creating “peak load”

issues for Hilco Real Estate.

       12.     Hilco Real Estate’s expertise and experience in the realm of restructuring real estate

leases for client companies were important factors in determining the Fee Structure. I believe that

the ultimate benefit of the Services cannot be measured by reference to the numbers of hours to be

expended by Hilco Real Estate’s professionals in the performance of such Services. I also believe

that by using a transactional fee structure, Hilco Real Estate’s compensation is directly tied to and

contingent upon the level of cost savings from restructuring the Debtors’ leases, and the proceeds

from sales of the Debtors’ owned property, and aligns the interests of Hilco Real Estate with those

of the Debtors and the Debtors’ estates.

       13.     Hilco Real Estate intends to apply for final compensation for professional services

rendered and reimbursement of expenses incurred in connection with these chapter 11 cases,

subject to the Court’s approval, after notice and hearing, and in compliance with applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the compensation

guidelines promulgated by the Office of the United States Trustee (the “U.S. Trustee Guidelines”),

and any other applicable procedures and orders of the Court, including any order granting this

Application (to the extent compliance is not waived).

       14.     Due to the transactional fee structure of the engagement, Hilco Real Estate requests

that it not be required to file detailed time records in accordance with Bankruptcy Rule 2016(a)

and the U.S. Trustee Guidelines. Sales and marketing agents generally are not compensated based

on hours devoted to their services, and instead are compensated based on fee structures similar to

the one proposed in this case. Notwithstanding that Hilco Real Estate does not charge for its

services on an hourly basis, Hilco Real Estate will nonetheless file a certification of its fees,



                                                 8
Case 19-80064-TLS         Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03          Desc Main
                                     Document     Page 7 of 26


commissions, and reimbursable expenses with the Court and cause such certification to be served

on the U.S. Trustee and the Debtors, as well as any other entities required by the Debtors or the

Court. Hilco Real Estate will file a final fee application for allowance of the fees and expenses

payable under the Services Agreement.

        15.     I believe that the Fee Structure set forth above is market based and reasonable and

should be approved under section 328(a) of the Bankruptcy Code. Additionally, the compensation

terms negotiated with Hilco Real Estate were the result of arm’s-length negotiations, and I believe

such terms are fair and reasonable.

                                            Indemnification

        16.     The Services Agreement provides that the Debtors and Hilco Real Estate owe

certain indemnification obligations to each other. The provisions governing the Debtors and Hilco

Real Estate’s indemnification obligations (the “Indemnification Provisions”) are attached to and

made a part of the Services Agreement. The Indemnification Provisions were fully negotiated

between the Debtors and Hilco Real Estate at arm’s length. Hilco Real Estate believes that, subject

to the modifications set forth in the Order, the Indemnification Provisions are customary and

reasonable for real estate advisory engagements, both in chapter 11 cases and outside of chapter

11, and reflect the qualifications and limitations on indemnification provisions that are customary

in this district and other jurisdictions.

        Disclosures Concerning Connections with the Debtors and Parties in Interest

        17.     The Debtors have numerous creditors, equity holders, and other parties with whom

they maintain business relationships. In connection with its proposed retention by the Debtors in

these chapter 11 cases, Hilco Real Estate undertook to determine whether it had any conflicts or

other relationships that might cause it not to be disinterested or to hold or represent an interest

adverse to the Debtors. Specifically, Hilco Real Estate obtained from the Debtors and their

                                                  9
Case 19-80064-TLS        Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03               Desc Main
                                    Document     Page 8 of 26


representatives the names of individuals and entities that may be parties in interest in these chapter

11 cases (the “Potential Parties in Interest”), and such parties are listed on Schedule 1 attached

hereto. To the extent that I have been able to ascertain to date that Hilco Real Estate has been

engaged within the last two years or is currently engaged by any of the Potential Parties in Interest

(or their affiliates, as the case may be) in matters unrelated to these cases, such facts are disclosed

on Schedule 2 attached hereto. Schedule 2 also sets forth certain other relationships Hilco Real

Estate has with certain Potential Parties in Interest.

       18.     To the best of my knowledge and belief, Hilco Real Estate has not represented any

Potential Parties in Interest in connection with matters relating to the Debtors, their estates, assets,

or businesses and will not represent other entities that are creditors of, or have other relationships

to, the Debtors in matters relating to these chapter 11 cases except as set forth herein.

       19.     Attached as Schedule 3 is a list detailing the payments received by Hilco Real

Estate in the 90-day period prior to the Petition Date. The Debtors have paid two installments of

the Retainer, of which Hilco is holding $50,000, and three invoices for lease restructuring services,

which invoices were paid pursuant to the Services Agreement and in the ordinary course of

business. As of the Petition Date, Hilco Real Estate does not hold a prepetition claim against the

Debtors for services rendered.

       20.     To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, neither I, nor Hilco Real Estate, nor any of its professional employees has

any connection with the Debtors, their creditors, the United States Trustee, or any other Potential

Parties in Interest in these chapter 11 cases or their respective attorneys or accounts, except as set

forth on Schedule 2.




                                                  10
Case 19-80064-TLS        Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03               Desc Main
                                   Document     Page 9 of 26


       21.     I am not related or connected to and, to the best of my knowledge after reasonable

inquiry, no other professional of Hilco Real Estate who will work on this engagement is related or

connected to, any United States Bankruptcy Judge for the District of Nebraska, any of the District

Judges for the District of Nebraska, the United States Trustee for the District of Nebraska, or any

employee in the Office of the United States Trustee for the District of Nebraska.

       22.     To the best of my knowledge and belief, insofar as I have been able to ascertain

after reasonable inquiry, none of the employees of Hilco Real Estate working on this engagement

on the Debtors’ behalf has had, or will have in the future, direct contact concerning these

chapter 11 cases with the Debtors’ creditors, other Potential Parties in Interest, the United States

Trustee, or anyone employed in the Office of the United States Trustee for the District of Nebraska

other than in connection with performing the Services on behalf of the Debtors, except as otherwise

disclosed herein.

       23.     To the best of my knowledge, Hilco Real Estate has no agreement with any other

entity to share with such entity any compensation received by Hilco Real Estate in connection with

the Debtors’ bankruptcy cases.

       24.     Accordingly, except as otherwise set forth herein, and insofar as I have been able

to determine after reasonable inquiry, none of Hilco Real Estate, I, nor any employee of Hilco Real

Estate who will work on this engagement holds or represents any interest adverse to the Debtors

or their estates, and Hilco Real Estate is a “disinterested person” as that term is defined in section

101(14) of the Bankruptcy Code (as modified by section 1107(b) of the Bankruptcy Code), in that

Hilco Real Estate, its professionals, and employees:

               a.      are not creditors, equity security holders, or insiders of the Debtors;

               b.      were not, within two years before the date of filing of the Debtors’
                       chapter 11 petitions, a director, officer, or employee of the Debtors; and


                                                 11
Case 19-80064-TLS       Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03               Desc Main
                                  Document     Page 10 of 26


               c.     do not have an interest materially adverse to the Debtors, their respective
                      estates, or any class of creditors or equity security holders by reason of any
                      direct or indirect relationship to, connection with, or interest in the Debtors,
                      or for any other reason.

       25.     If any new relevant facts or relationships are discovered or arise during the

pendency of these chapter 11 cases, Hilco Real Estate will use reasonable efforts to identify such

further developments and will promptly file a supplemental affidavit as required by Bankruptcy

Rule 2014.

                           Efforts to Avoid Duplication of Services

       26.     Hilco Real Estate believes that its services will be complementary rather than

duplicative of the services to be performed by other professionals. Hilco Real Estate will carry

out unique functions and will use reasonable efforts to coordinate with the Debtors and their

professionals retained in these chapter 11 cases to avoid the unnecessary duplication of services.


                           [Remainder of page intentionally left blank]




                                                12
Case 19-80064-TLS      Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03            Desc Main
                                 Document     Page 11 of 26



       I declare under penalty of perjury under the laws of the United States of America that, to

the best of my knowledge, information, and belief, and after reasonable inquiry, the foregoing is

true and correct.

 Dated: January 22, 2019                         Respectfully submitted,


                                                 Declarant: Sarah K. Baker
                                                 Title: Vice President and Assistant General
                                                 Counsel, Hilco Trading, LLC
Case 19-80064-TLS   Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03   Desc Main
                              Document     Page 12 of 26



                                    SCHEDULE 1

                              Potential Parties in Interest
Case 19-80064-TLS        Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03           Desc Main
                                    Document     Page 13 of 26
                                                SHOPKO
                                           Interested Parties

Sub & Affiliates

 SKO Group Holding, LLC                                  Terry Singla
 Specialty Retail Shops Holding Corp                     Kathy Friedland-Howard
 Shopko Finance, LLC                                     Jon Instefjord
 ShopKo Holding Company, LLC                             Matt Schultz
 Retained R/E SPE, LLC                                   Debbie Bentlage
 ShopKo Stores Operating Co., LLC                        Jeff Druley
 Pamida StoresOperating Co., LLC                         Donna Capichano Simmons
 ShopKo Properties, LLC                                  Kelly Weerts
 Penn-Daniels, LLC                                       Jannie Paschal
 SVS Trucking, LLC                                       Jimmy Mansker
 ShopKo GiftCard Co., LLC                                Jennifer S. McGinnity
 ShopKo Optical Manufacturing, LLC                       Casey Lanza
 Shopko Institutional Care Services Co., LLC             Donald Roach
 Pamida TransportationLLC                                Michael J. McConvery
 Place's Associates' Expansion, LLC                      Melissa Klafter
                                                         Mohsin Meghji
Shareholders                                             Steve Winograd

 H.I.G. Sun Partners, Inc.
                                                        Former Officers and Directors
 KLA-Shopko, LLC
 Pamida Stores Operating Co., LLC                        Bruce Roberson
 ShopKo Holding Company, LLC                             Cathy Shifflett
 ShopKo Stores Operating Co., LLC                        Charles Liu
 SKO Group Holding, LLC                                  Clarence E. Terry
 Specialty Retail Shops Holding Corp.                    Darren Singer
 Sun SKO, LLC                                            Debbie Bentlage
 Waverly Securities, LP                                  Denise Domian
                                                         Dilip Sedani
Current Officers and Directors                           Donald Roach
                                                         Donna Capichano Simmons
 Russell Steinhorst                                      Gary Gibson
 J. Per Brodin                                           J. Per Brodin
 Susan Buckna                                            Jack Milligan
 Gary Gibson                                             Jannie Paschal
 Denise Domian                                           Jeff Druley
 Matt Cahill                                             Jennifer Lemirande
 James DePaul                                            Jennifer S. McGinnity
 Ronald Ota                                              Jim DePaul
 Ray Petersen                                            Jimmy Mansker
 Todd Armstrong                                          Jon Instefjord
 Dilip Sedani                                            Julian Day

                                                   1
Case 19-80064-TLS         Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03         Desc Main
                                    Document     Page 14 of 26
                                              SHOPKO
                                         Interested Parties

 Kathy Friedland-Howard                                ORGANIZE IT ALL INCO
 Kelly Weerts                                          HANESBRANDS INC BAL
 Martin Lee                                            PURE FISHING
 Matt Schultz                                          QUAD GRAPHIC
 Matthew McAdam                                        ONTEL PRODUCTS CORPO
 Matthew Sesto                                         HNW INDUSTRY INC DBA
 Melissa Klafter                                       VAXSERVE INC
 Michael J. McConvery                                  HASBRO INCORPORATED
 Mindy DeHate                                          ROYAL APPLIANCE (HOO
 Mohsin Meghji                                         ESSENDANT CO
 Peter G. Vandenhouten                                 INGRAM ENTERTAINMENT
 Ray Petersen                                          U S NUTRITION
 Ronald Milligan                                       BERGENSONS P
 Ronald Ota                                            ALLIANCE ENTERTAINME
 Russell Steinhorst                                    ADIDAS AMERICA INCOR
 Steve Winograd                                        SPECTRUM AME
 Susan A. Buckna                                       MELISSA & DOUG LLC
 Terry Singla                                          TRILLIANT FOOD & NUT
 Todd Armstrong                                        TWENTIETH CENTURY FO
 William Bresnehan                                     COMFORT SYST
                                                       HERSHEY CHOCOLATE CO
                                                       BERKELEY RES
Top 50
                                                       SAMSONITE CORPORATIO
 MCKESSON DRUG                                         TRACFONE WIRELESS IN
 US BANK                                               PT LAXMIRANI MITRA G
 PROVIDER PAY                                          IGNITE USA
 WISCONSIN VISION ASS                                  COLONIAL CANDLE MVP
 NSA MEDIA GR                                          NINTENDO OF AMERICA
 ENGLEWOOD IGLOO                                       GREEN MOUNTAIN COFFE
 AMERICAN RUG                                          JACOB ASH COMPANY IN
 HOME PRODUCTS INTERN                                  WHITMOR INCORPORATED
 RUSSELL STOVER CANDI
 ANDA INCORPORATED
                                                      Bankruptcy Professionals
 IMPACT INNOVATIONS I
 UNIQUE TREASURES                                      Kirkland & Ellis
 KIMBERLY CLARK GLOBA                                  Houlihan Lokey
 MINGTEL INC                                           Berkeley Research Group
 READERLINK DISTRIBUT                                  Primeclerk
 SAUDER WOODWORKING C                                  Teneo
 W APPLIANCE CO LLC                                    Gordon Brothers
 BLACKHAWK NE                                          Hilco
 STAR PLASTIC                                          Willkie Farr & Gallagher LLP


                                                 2
Case 19-80064-TLS                  Doc 149        Filed 01/24/19 Entered 01/24/19 21:51:03                      Desc Main
                                                 Document     Page 15 of 26
                                                                SHOPKO
                                                           Interested Parties

Litigation

 William French                                                               Spirit Realty L.P.
 Lauri Palet
 Denise Tuttle
                                                                             Landlords
 Tanya Munkel
 Matthew Munkel                                                               Shopko West Associates
 Brenda Bronson                                                               Spirit SPE Portfolio 2006-1, LLC
 Tim McGregor                                                                 Robin Manitowoc, LLC
 Randall Check                                                                SMTA Shopko Portfolio I, LLC
 Kinzie Hager                                                                 Medici Rossmore LLC
 Neale Johnson                                                                LaCrosse Shopko Properties, LLC
 Betty Lou Ashley                                                             RCM Wausau LLC
 The Fashion Exchange, LLC                                                    Keller Real Estate Group
 Horizon Group USA, Inc.                                                      National Retail Properties, LP
 Galen Rowell                                                                 EQK Bridgeview Plaza, Inc.
 Global Intellectual Property Services "Deere & Company"                      Spirit SPE Portfolio 2006-2, LLC
 Bath & Body Works                                                            WI Cal-Mar, LLC
 Nebraska Department of Environmental Quality                                 Eau Claire Associates L.P.
 IDL Worldwide                                                                7401 MINERAL POINT RD OWNER LLC
 J.S. International                                                           Jeanine Landsinger
 Earl Gaudio & Son, Inc.                                                      RMD Menasha, LLC, et al
 EMC Insurance Companies                                                      Alexander & Bishop 1, LLC
 Kirra Sumner                                                                 Spirit Master Funding VIII, LLC
 James Ruehl                                                                  Raymond J. O'Connor and Jennifer S. O'Connor
 Tabitha Hurford                                                              Red Bishop Heights JV, LLC
 Kassandra Soward                                                             Marketplace LLC
 Jacquelyn Meyer                                                              Frederick Square Limited Partnership
 William Tadisch                                                              DevMar Partners, LLC
 Betty Willenbrang                                                            SFI Limited Partnership 100
                                                                              NEB Furst, LLC
Lenders and Lienholders                                                       Lund 144 Center, LLC and Overland Wolf Building
                                                                              Partnership
 WELLS FARGO BANK, NATIONAL ASSOCIATION                                       CHL Winona LLC
 TD Bank, N.A.                                                                Capview Income & Value Fund IV, LP
 CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc.        GFS Building, LLC
 BANK OF AMERICA, N.A.                                                        Haile Tekle and Hiwot Tekle
 PNC BANK, NATIONAL ASSOCIATION                                               Well Nampa LLC
 CIT BANK                                                                     Shopko Boise LLC
 JPMORGAN CHASE BANK, N.A.                                                    ID Furst Shop, LLC
 U.S. BANK NATIONAL ASSOCIATION                                               Foothill Shadows, LLC
 GORDON BROTHERS FINANCE COMPANY, LLC                                         Retail on 41st Street, LLC
 BANK OF MONTREAL                                                             Phoenix Limited Partnership/Kim Love

                                                                         3
Case 19-80064-TLS       Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03              Desc Main
                                  Document     Page 16 of 26
                                              SHOPKO
                                         Interested Parties

 RCAA Owner, LLC                                       Theda Care
 P.J. Investments                                      Brixmor SPE 1 LLC
 Flintlock Capital, LLC                                Jade AA Investments, LLC
 Summit Northwest LLC                                  1011 North Wisconsin Street Owner LLC
 RS Sandy Partners, LLC                                JBOK Enterprises, LLC
 Retreat on Roslyn, LLC                                BTS Properties, LLC and Trip Investments, LLC
 TPP 217 Taylorsville, LLC                             Bellin Memorial Hospital, Inc.
 CRG Boise LLC & The Ridge, L.P.                       Riverside Medical Center, Inc.
 2DF No.2, L.C. & ORBIT 1, LLC                         Robin Ellsworth, LLC
 Table Rock Mobile Estates, Inc.                       Pamida Stores Operating Co., LLC
 Corvalis WA, LLC                                      ARCP SH Valentine NE, LLC
 Atlas Shopko Owner, LLC                               FIDC XXX LLC
 M Group, L.L.C.                                       Jorgenson Drug, Inc.
 Encinal Shopko Redding, LLC                           TC Mitchell, LLC and Blacktail Properties, LLC
 Bridgeport Retail - Utah, LLC                         Nicmeyer, Inc.
 Paradise Wisconsin Properties LLC                     Rayne Company, Inc
 CHL Neenah LLC                                        Westwind Plaza, Inc.
 PAL, Inc. and H. Lauren Lewis Living Trust            FIDC 50 LLC
 1ST AVENUE SELF STORAGE, LLC                          THE BLOCH FAMILY 2005 PARTNERSHIP, L.P.,
 RS Orem Partners, LLC                                 Zhangusa Investments, LLC d/b/a ZiMart Kermit, LLC
 905 South 24th Street West Owner LLC                  Chaffin, Inc.
 RS Lacey Partners, LLC                                Donald and Marlyn Herman
 Smithlin, McIntire & young                            NLD Hardin, LLC
 SHS Building, LLC                                     Beaver Development, LLC
 OB INVESTORS LLC                                      Hamstra Builders, Inc.
 Elizabeth Trainor LLC                                 Mr. Leslie K. Halbert
 THBH SL, L.L.C.                                       LEECO Properties, Inc
 SVK Capital, LLC                                      FIDC XL LLC
 Retained R/E SPE, LLC                                 The Patton Group Limited Partnership
 Concord 6, LLC                                        Ensign Development Group, LLC
 Friedman Brokerage Company-WI, LLC                    L & S Properties of Redfield, LLC
 Menard, Inc.                                          CGP Orofino, LLC
 OLP Lincoln LLC                                       Cornelsen Leasing Co
 Realty Income Properties 28, LLC                      VEREIT SH Cokato MN, LLC
 St. Croix Trail, LLC                                  Lakeside Storage, LLC
 Legacy CB LLC                                         East Med LLC
 Lucky 13, LLC                                         VEREIT, SH Webster City IA, LLC
 WG REG Clifton LLC                                    VEREIT SH Cherokee IA, LLC
 ARG Lumar, LLC                                        Realty Income Corporation
 H&M Ely, LLC.                                         L & S Properties of Milbank, LLC
 L & C DG Investments, LLC                             East Dakota Properties
 Next Generation Properties of Nebraska, LLC           L & S Properties of Webster, LLC


                                                 4
Case 19-80064-TLS                 Doc 149         Filed 01/24/19 Entered 01/24/19 21:51:03                             Desc Main
                                                 Document     Page 17 of 26
                                                                SHOPKO
                                                           Interested Parties

 Leadville Holdings, LLC                                                 Jerry Uittenbogaard
 KLEMA PLAZA, INC.                                                       New Hampton Harvester Holdings, LLC
 Regency North Indiana LLC                                               David F. Bolger Revocable Trust/JT Bolger
 PPG Yuma, LLC                                                           Spirit Master Funding III, LLC
 Almond Blossom, LLC                                                     Winterset Windfall, LLC
 Holly Plaza, LLC                                                        Allan S. Noddle
 Chelt Development LLC                                                   Onawa-Pam Limited Partnership/Ronald Christenson
 Kamin Realty Co.                                                        James Bingham & Loren Knott d/b/a Nottingham Partners
 M.A.K. Rentals, LLC                                                     Robert Moorman
 Backyard Properties of Rock County, LLC                                 Richard Mau & Donna Mau/Richard Bogue
 R. Lewis & R. Lewis Brillion, Inc.                                      Lerner Harlan Partnership/c/o The Lerner Company
 Marquette Marine LLC                                                    Darrell Andersen & Violet Andersen, Duane Schmidt & Lois Schmidt

 FIDC XXIII LLC                                                          Richard C. Kelly
 ENJG, Ltd.                                                              Eldora Industrial Development Corp.
 Spirit SPE Portfolio 2006-3, LLC                                        Clover Real Estate, LLC d/b/a Glenwood Plaza
 Krist Properties & Wagner Family Ltd Partnership c/o Keith Krist        Development Co./Albert Casey
 Barbara Krueger                                                         Community Development Corporation of Greenfield
 1515 E. Main St., LLC/Rick Callahan                                     Olinger Family Trust
 Kailas Properties, LLC                                                  N & K Investment Co./Noddle Companies
 Pickruhn & Kilinski Enterprises/Phillip Kilinski                        Pamida Three, LLC/Paul Schwabe
 Big Pond Properties, LLC/Andy Moyle                                     Pamida Four, LLC/Paul Schwabe
 Angeli Management Corp./Don Bastianello                                 Pamida Five, LLC
 Cole SH L'Anse MI, LLC                                                  C. Blaine & Marilyn McVicker
 Barry Raskin and Michael Price, TIC                                     ARCP SH Broken Bow NE, LLC
 Two Harbors First LLC/Guy Laverty                                       Norton Area Development LLC/John Mapes
 McCullough Family Partnership c/o McCullough Companies                  Bill Tuttle/Wilport LLC
 Pickruhn & Kilinski Enterprise/Phillip Kilinski                         Pelstar Kimball LLC/Ted Sleder
 Kamicutico, LLC                                                         Colleen Kelly and Richard Kelly
 Terminal Court LLC                                                      ARCP SH Larned KS, LLC
 Daniel G. Kamin Standish LLC                                            Downtown Modernization, Inc.
 Gayle E. Pereira Living Trust                                           Jerome & Betty Beary
 Donald J. Martin FLP/DJ Martin                                          Jubilee Family Investments, LLC
 MRG, Ltd./Marshall Hess                                                 Woods Super Markets, Inc./Donald Woods
 Margie Simon/Jerome L. Fine, Agent                                      Sentry Properties Company/Donald Leathery
 Gladwin Holdings, LLC                                                   Jeffrey Austin
 Catt's Realty Company                                                   Sam Larry, LLC
 Stettinger Enterprises                                                  Cavalier Improvements, Inc./Darold Johnson, Pres.
 Hinky Dinky Auburn, LLC/Nash Finch Co. (Mary Lou Kingren)               Donna M. Wiese
 D & L Development, LLC/Dave Baumert                                     The Henning Group, Inc.
 Peterson Ventures, LLC                                                  Hamilton Enterprises Central LLC
 Humboldt Plaza Associates/c/o The Lerner Co.                            Lee-Breitbach, LLP/Mathias F. Breitbach
 Hampton Holdings, LLC/James Bingham                                     Maxwell-MN, LLC
                                                                         Kresda, Inc.

                                                                    5
Case 19-80064-TLS         Doc 149      Filed 01/24/19 Entered 01/24/19 21:51:03                  Desc Main
                                      Document     Page 18 of 26
                                                 SHOPKO
                                            Interested Parties

 Haar Properties, LLC                                     Don Levin Trust
 GUN Group, Inc.                                          Springerville Plaza, LLC
 SH Winner Holdings, LLC                                  Performance Systems, L.C.
 The Christensen Corporation                              Pontus SK Portfolio, LLC
 Thomas Mayberry                                          Yakima Theatres, Inc
 Daniel G. Kamin/Kelly Serenko                            Columbus Commerce Center, LLC
 2J Investment Group, LLC                                 Theodore A & Evangeline Laliotis 2012 Revocable
 KGL Rentals, Inc./Mike Ortner                            Trust
 Sixteenth Street Development, LLC                        Mayville 2013 Shopko LLC
 Croell Redi-Mix, Inc./Roger Croell                       Quincy 28-13, LLC
 WY1, LLC                                                 Kranthi Realty, LLC
 Dale Jones/Phoenix Plaza, LC                             Green Bay Packaging, Inc.
 Pamida Two, LLC/Paul Schwabe                             CoStar Real Estate Group
 Genesis Investment Properties                            Spirit Spe Portfolio 2006-01, LLC and Spirit Spe
 Shelby-Pam Limited Partnership/Ronald Christenson        Portfolio 2006-2, LLC
 Jack Clark c/o Larry Kloepping
 Two Crow of the Big Sky, LLC/Mark Linkesh               Insurers
 Gallatin Campground b/d/a KOA Billings
 Pamida One, LLC/Paul Schwabe                             3E
 Ron's Supermarket, Inc.                                  Aires Consulting (Gallagher Bassett)
 Lynn H. Nelson Trust                                     American Bankers Insruance
 Pfefferle Management                                     Aon Risk Services
 SKHT Tomahawk LLC                                        Buxbaum, Daue & Fitzpatrick
 FIDC XXXVI LLC                                           BWC State Ins Fund
 Argo Whitefish, LLC                                      Careworks Comp
 VEREIT SH BALLARD UT, LLC                                CareWorks Consusltants
 CH Ag, LLC                                               Carla Hengel
 LCN SKO Omaha (Multi) LLC                                Chubb Limited
 D & D Midwest Warehousing, L.L.C.                        Criselda Vasquez
 Liljenquist Salt Lake Company, LTD                       Dena Cooper
 Kellogg Shopco Properties, LLC                           Dept of L&I (WA)
 Kimco Realty Corporation                                 Diane Conder
 PD2                                                      Donald Brown
 Joseph Gallo Farms                                       Ebix, Inc.
 CGSK Tulia, Ltd.                                         Engels, Ketcham, Olson & Keith PC
 SMT Littlefield Partners Limited                         Enterprise Rent A Care
 Fair Acres Station LLC                                   ERN West
 W.A. Enterprises, LLC                                    ERNwest
 Realty Income Texas Properties 1, LLC                    ESIS
 FD Properties 9 LLC                                      Factual Data
 Cresco Shopko LLC                                        Gallagher Bassett
 Mohave Valley DG, LLC                                    Hall & Miller PS
                                                          Helmsman

                                                     6
Case 19-80064-TLS        Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03     Desc Main
                                   Document     Page 19 of 26
                                             SHOPKO
                                        Interested Parties

 Homesite Insurance Co                                Fisher-Price Brands
 Jamie Peterson-Morrow
 Justin Carlson
                                                     Indentured Trustees
 Liberty Mutual
 Lincoln Financial Group                              Rabbi Trust
 Lockton                                              Bank U.S.
 Marc Bodow, MD
 Marsch
                                                     Professionals
 Marsh
 ND Workforce Safety & Ins.                           A & G REALTY PARTNERS LLC
 NE WI Technical College                              A T KEARNEY INC
 OH Bureau of WC                                      ADP INCORPORATED
 Ohio Bureau of Workers' Comp                         AFFINE INCORPORATED
 Rachel Savala                                        ALIX PARTNERS LLC
 Residential Land Services                            BANK OF AMERICA N A
 Roger Blauvelt MD INC PS                             BERKELEY RESEARCH GROUP LLC
 Roger G Flygare                                      BRANDEMIX
 SD Ins Guaranty Assoc.                               BRIDGEPARK ADVISORS LLC
 Sentry                                               BUXTON COMPANY INCORPORATED
 State of WA, Dept of Labor                           CARDEN ASSOCIATES LLC
 State of Washington                                  CASS INFORMATION SYSTEMS
 Thomas G Hall & Assoc                                CIOX HEALTH
 Tracy Butikofer                                      COGNIZANT TECHNOLOGY SOLUTIONS US CORP
 Tyson B Allen                                        CONCEPT 52 LLC
 Washington DL&I                                      CORE STRENGTHS MANAGEMENT CONSULTING LLC
 Werner Value Added Services                          Davis, Wright Tremaine, LLP
                                                      DELOITTE & TOUCHE LLP
                                                      DELOITTE TAX LLP
Issuers of Surety Bonds or LCs
                                                      ECONOMIC RESEARCH INSTITUTE
 Ace American Insurance                               EGON ZEHNDER INTERNATIONAL INC
 Sentry Insurance                                     ELEMENT CREATIVE LLC
 Liberty Mutual Insurance                             ERNST & YOUNG LLP
 General Electric Credit                              EXPERIS FINANCE US LLC
 ADTN International LTD                               FIRST INSIGHT INC
 VF JEANSWEAR, L.P.                                   Godfrey & Kahn, S.C.
 United States Fidelity & Guaranty                    GREEN BAY CURLING CLUB INC
 CERTCO INC.                                          Hagens Berman
 THE CIT GROUP/ COMMERCIAL SERVICES INC.              HOULIHAN LOKEY CAPITAL INCORPORATED
 Nintendo of America                                  INTERNATIONAL BUSINESS
 Supervalu Inc.                                       INTERNATIONAL FOUNDATION OF EMPLOYEE
 Sensio Inc.                                          INTRALINKS INC
 Intex Development Company                            JAY HEMBY CONSULTING


                                                7
Case 19-80064-TLS    Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03           Desc Main
                               Document     Page 20 of 26
                                         SHOPKO
                                    Interested Parties

 JAYARAM LAW INC                                  VANGUARD GROUP INCORPORATED
 JEROME KERN                                      VPO SERVICES LLC
 JUSTENOUGH SOFTWARE INCORPORATED                 Westman, Champlin & Koehler
 KIRKLAND & ELLIS LLP                             WILLIAM NEE
 KLEHR HARRISON HARVEY BRANZBURG LLP              WIPFLI LLP
 KORN FERRY HAY GROUP INCORPORATED                WORKFORCE INSIGHT LLC
 KPMG LLP
 LIAZON CORPORATION                               Additional Contract Counterparties
 Littler Mendelson, P.C.
                                                   A-5
 LP SOFTWARE INCORPORATED
                                                   Affine Analytics
 MERCER HEALTH & BENEFITS LLC
                                                   American President Lines
 MERIDIAN KNOWLEDGE SOLUTIONS LLC
                                                   Ashley Furniture
 METZLER TIMM TRELEVEN SC
                                                   ATKearney
 M-III PARTNERS LP
                                                   Barcodes
 MILLIMAN INCORPORATED
                                                   BRG
 MORGAN LEWIS & BOCKIUS LLP
                                                   BullsEye Telecom
 Moulton Bellingham, P.C.
                                                   Capital Growth Properties
 NAVEX GLOBAL INC
                                                   Chesapeake Systems
 NORTH DAKOTA DEPARTMENT OF AGRICULTURE
                                                   Cigna Health Medical Vaccine
 NSA MEDIA GROUP INCORPORATED
                                                   Computer Associates
 ONETOUCHPOINT CCI GREEN BAY
                                                   Cricket Wireless
 ORACLE AMERICA INCORPORATED
                                                   DentCo
 PANGBURN GROUP INCORPORATED
                                                   DTS Pharmacy Solutions, INC
 PDX INCORPORATED
                                                   East West Marketing Group
 PEOPLE FLUENT INC
                                                   Envision RX Options
 PETER G VANDENHOUTEN
                                                   Ernst & Young
 PRICEWATERHOUSECOOPERS LLP
                                                   ExploreDx, Absloute, NHIN, PDX
 PROACTIS
                                                   Express Script
 PROTIVITI INCORPORATED
                                                   First Insight
 RESOURCES GLOBAL PROFESSIONALS
                                                   Fitting Box
 RUDER WARE LLSC
                                                   ICA/Extension of J. Kern Agmt
 RUSSELL REYNOLDS ASSOCIATES
                                                   InfoHold Inc.
 SPECIAL INTEREST GROUP FOR IIAS STANDARD
                                                   IQVIA
 STEVEN WINOGRAD
                                                   JBL/Harmon
 SUMTOTAL SYSTEMS LLC
                                                   Kellermeyer-Bergenson's Services
 SYNERCOMM INCORPORATED
                                                   Kforce Staffing
 TALX CORPORATION
                                                   Korn Ferry / Hay Group
 Tarter, Krinsky & Drogin, LLP
                                                   Lectra USA, Inc.
 TENEO STRATEGY LLC
                                                   Lincoln National Life Ins Co
 TENZING CONSULTING LLC
                                                   Lott Enterprises, Inc d/b/a Pure Air
 TREST BENEFIT SOLUTIONS LLC
                                                   Maven Wave Partners
 US POSTAL SERVICE
                                                   Medical College of Wisconsin School of Pharmacy

                                            8
Case 19-80064-TLS        Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03   Desc Main
                                    Document     Page 21 of 26
                                              SHOPKO
                                         Interested Parties

  MJ Holding
  Monotype
  Navitus
  NSA Media
  Omnicell
  OOCL
  Proactis
  PQS Equipp Star Ratings
  Protection 1 Security Solutions
  PwC
  Resolute / Atlas Sales LLC
  Restless Bandit
  Resoures Global Professionals
  Resourcive
  Ring
  Rug Doctor, LLC
  Russell Reynolds Assoc
  Safilo
  Sam Larry LLC
  SessionM
  Shutterstock
  State of Colorado DNR
  SyncSort
  Target Data
  Tax Advisors Group
  Tenzing
  The NDP Group
  Trove Professional Services
  TrustedSite
  TSS ME TZC
  Vertiv Services Inc.
  Vestcom
  Walker
  Wyng f/k/a Offerpop
  Zabest Commercial Group Inc
  Zeiss Vision




                                                 9
Case 19-80064-TLS   Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03   Desc Main
                              Document     Page 22 of 26



                                   SCHEDULE 2

                                     Disclosures
Case 19-80064-TLS       Doc 149     Filed 01/24/19 Entered 01/24/19 21:51:03                    Desc Main
                                   Document     Page 23 of 26


                                             Schedule 2
                                   Hilco Real Estate, LLC (“Hilco”)
                                          DISCLOSURES


      a. Hilco Real Estate Appraisal, LLC, an affiliate of Hilco, was engaged in 2013 by Robert H.
         Rosenfeld & Associates, a Chicago property tax law firm, for the limited purpose of
         providing real estate valuations of four Shopko locations in Wisconsin, Nebraska and Idaho.
         That engagement concluded in 2013.

      b. Hilco provides lease acquisition, disposition, and restructuring services to its commercial real
         estate clients. In the course of providing such services to various tenants, Hilco may have
         transacted with one or more of the parties-in-interest identified as landlords of the Debtors on
         matters unrelated to the Debtors on behalf of Hilco’s tenant clients. In 2016, Hilco provided
         consulting services to Vereit, Inc. on a unique matter unrelated to the Debtors, which
         engagement concluded in 2016.

      c. Hilco was retained in that certain Case No. 13-90942 in the United States Bankruptcy Court
         for the Central District of Illinois by the Estate of Earl Gaudio & Son, Inc. as debtor [Dkt
         576] to serve as real estate broker and list for sale certain real property (unrelated to the
         Debtors). The engagement ended September 13, 2017. Earl Gaudio & Son, Inc. is included
         on the interested parties list as a litigation party of the Debtors.

      d. Hilco’s affiliates partner from time to time with the Gordon Brothers Group affiliated
         companies. Gordon Brothers is identified as a professional in these chapter 11 cases.

      e.   Affiliates of Hilco have a debt facility in place with Bank of America, JPMorgan Chase
           Bank, U.S. Bank, and Bank of Montreal. Hilco is a guarantor under such facility. Other
           affiliates of Hilco have a debt facility in place with Wells Fargo Bank.

      f.   In matters unrelated to the Debtors, affiliates of Hilco previously performed asset valuation,
           inventory liquidation or field exam services for (or related to) the following entities:
           (i) Alliance Entertainment, (ii) Ashley Furniture and Ashley Homestores, (iii) Bank of
           America, N.A., (iv) CIT Bank, N.A., (v) Citizens Business Capital, (vi) Cricket Wireless,
           (vii) Essendant Co., (viii) Horizon Group USA, (ix) PNC Bank, (x) Pure Fishing, Inc., (xi)
           Sauder Woodworking Company, (xii) Supervalu, Inc., (xiii) TD Bank, (xiv) Trilliant Food &
           Nutrition, LLC, (xv) US Bank, and (xvi) Wells Fargo Bank, N.A.

      g. Hilco and/or its affiliates have retained and/or have transacted with the following firms
         identified as bankruptcy professionals or ordinary course professionals or potential parties in
         interest in connection with matters wholly unrelated to the Debtors and these chapter 11
         cases: (i) Kirkland & Ellis, (ii) Berkeley Research Group, (iii) Deloitte, (iv) Morgan Lewis &
         Bockius, (v) Klehr Harrison Harvey Branzburg LLP, (vi) PriceWaterhouseCoopers, and (vii)
         Ernst & Young.

      h. Because of the magnitude of the entire interested parties list in these cases, it is possible that
         Hilco or its affiliates may represent or may have represented other creditors or interested
         parties of the Debtors but does not represent any such creditors or parties in connection with
         these cases. Hilco presently or in the past has served as a professional person in other
         matters, wholly unrelated to the Debtors or these cases, in which other attorneys, accountants
         and other professionals of the Debtors, creditors, or other parties in interest may have also
         served or serve as professional persons.
Case 19-80064-TLS        Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03                   Desc Main
                                   Document     Page 24 of 26



      i.   Hilco does not believe that the foregoing connections create a conflict of interest regarding
           the Debtors or these chapter 11 cases.
Case 19-80064-TLS   Doc 149    Filed 01/24/19 Entered 01/24/19 21:51:03   Desc Main
                              Document     Page 25 of 26


                                   SCHEDULE 3

                                 Payments Received




                                         16
Case 19-80064-TLS   Doc 149      Filed 01/24/19 Entered 01/24/19 21:51:03             Desc Main
                                Document     Page 26 of 26

                                           Shopko
                                     Payments Received


        Cust. ID    Date          Check/Ref   Cust. Amount   Fiscal Year      Type

      SHOPKO        12/7/2018      Check      $ 50,000.00      2018        Retainer
      SHOPKO         1/2/2019      Wire       $ 112,104.00     2019        Invoice
      SHOPKO         1/2/2019      Wire       $ 50,000.00      2019        Retainer
      SHOPKO        1/14/2019      Wire       $ 70,384.00      2019        Invoice
      SHOPKO        1/15/2019      Wire       $ 160,496.00     2019        Invoice
